Citation Nr: 1128536	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-13 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, had active service from February 2003 to August 2004, including service in Iraq in support of Operation Enduring Freedom from April 2003 to May 2004.  Commendations and awards include a Global War on Terrorism Expeditionary Medal.  He also had periods of active duty for training in the United States Army Reserves prior to 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the VARO in Nashville, Tennessee, which denied the Veteran's request for a rating greater than 30 percent for his service-connected posttraumatic stress disorder (PTSD).

In July 2009 the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in Nashville.  The transcript of that hearing is in the claims file.

In a decision dated in September 2009 the Board increased the rating for the Veteran's service-connected PTSD from 30 percent to 70 percent, and then remanded the issue of entitlement to TDIU for adjudication.  No further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran has a service-connected disability (PTSD), that is rated as 70 percent disabling.

2.  The Veteran's service-connected PTSD prevents him from substantial gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

In this case, the Board is granting entitlement to TDIU, which is the only issue resolved in this decision.  Accordingly, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and need not be further discussed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he is unable to work, and requests a grant of TDIU.  He is currently service-connected for PTSD evaluated as 70 percent disabling.  He has no other service-connected disabilities.

Legal Criteria

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Facts

On VA examination in June 2005 the Veteran complained of difficulty concentrating and short term memory problems.  He also complained of difficulty falling and staying asleep; irritability and outbursts of anger; and feeling emotionally detached.  Mental status examination found him to be guarded, anxious, and easily distracted.  Diagnosis was PTSD, mild, chronic, with depression.  The examiner added that the Veteran does not function at a normal psychosocial level, and averred that the Veteran's ability to maintain gainful employment has been a failure.  Prognosis was "marginal."

In October 2005 a VA PTSD treatment provider wrote that the Veteran was severely limited in his ability to relate to other people; understand, carry out, and remember instructions; respond appropriately to co-workers; respond to customary work pressure; and perform simple tasks.  He also stated that the Veteran was totally incapacitated in his ability to perform repetitive tasks, and averred that the Veteran was unemployable.

On VA examination in February 2006 the Veteran complained of difficulty sleeping and nightmares, and admitted to hypervigilance and hypersensitivity to noises.  He also complained of memory impairment (including difficulty remembering his medication schedule), irritability, and a short temper/anger, and said that it was difficult for him to stay at home with his wife and children.  He added that without medication he was unable to handle himself well, particularly with his children and other people.  He said that if he did not take his medication he could not relate with people.  The Veteran's wife added that she was afraid to leave the children alone with the Veteran.  Mental status examination found him to be guarded, anxious, and distractible.  Diagnosis was PTSD, moderate to severe.  The examiner added that the Veteran tries very hard to keep his mind distracted and his behavior in control.

On VA examination in November 2008 the Veteran admitted to some suicidal ideation/ruminations; auditory hallucinations; frequent panic attacks; and obsessive behavior (frequent bathing).  He also complained of difficulty staying on task, sleep impairment, and memory impairment.  The examiner noted that the Veteran was socially isolated and avoidant.  He also noted that the Veteran had rages and a low frustration tolerance, but was trying to control his emotions.  Diagnosis was PTSD, chronic, moderate to severe.  According to the examiner, the Veteran is unable to maintain gainful employment.  He added that the Veteran has difficulty interacting with others, and noted that the Veteran attempts to avoid conflict at all costs because of his fear of becoming aggressive.

During his July 2009 Board hearing the Veteran testified that that he had difficulty concentrating and staying focused; had failed a few of his college classes; and was into the fifth year of a four year Art degree program.  He testified that the school was trying to accommodate him, such as by allowing him more time on tests.  He also testified that he had recently been given a device to help him to remember, and go to, his classes, and said that he relied on his wife to assist him, mentally, with his activities of daily living, including his school work.  The Veteran's wife testified that she has to sit beside the Veteran and prompt him every morning through his course work.  She also testified that she helped the Veteran construct his classwork answers, and said that even with this prodding, the Veteran had failed some classes.  She testified that the Veteran would have quit after the first semester without her assistance.  

The Veteran also testified regarding his treatment regime.  He testified that without his medication he was miserable, edgy, and very irritable (snapping, yelling, and screaming at his family members), and said that he hears voices.  He further testified that he was unemployed other than work study at his college, and ruminated that his college work would likely not lead to substantially gainful employment.

In March 2010 the Veteran's school reported that the Veteran was a student worker on a part time schedule.  The school advised that the Veteran's annual earnings in 2007 were $201.25; and his annual earnings in 2008 were $262.50.  

On VA examination in January 2011 the Veteran reported that he was receiving medication management and individual psychotherapy for PTSD and major depressive disorder.  He reported that he was a full time student, but complained of difficulty with his classes secondary to memory impairment, such as forgetting his class schedule and assignments.  He added that he had difficulty sitting in class for over an hour, and said that his professors were trying to accommodate him.  He reported that he had lost his most recent job of making doughnuts due to being unable to learn the process of making doughnuts and difficulty following instructions; and admitted to some suicidal thoughts and crying spells.  He also complained of difficulty falling and staying asleep; irritability and outbursts of anger; difficulty concentrating; and hypervigilance.  He described difficulty in his relationships with his family, and said that he had just one friend, whom he saw occasionally.  The Veteran's wife added that the Veteran began many projects but never finished them.  Axis I diagnosis was PTSD, chronic, moderate to severe.  The examiner added that given the Veteran's difficulties with concentration and memory, employment tasks would be difficult for him to master quickly.

Analysis

The Veteran has a single service-connected disability rated at 70 percent.  The Board must therefore determine whether the Veteran's service-connected PTSD disability alone is of sufficient severity to produce unemployability."  Hatlestad, 5 Vet. App. 524, 529.  

While the evidence does not reflect total social and occupational impairment, the Veteran is clearly unable to sustain substantially gainful employment.  He suffers from moderate memory impairment, and in fact lost his most recent job due to being unable to learn his tasks and follow directions.  He is easily angered and prone to rage; isolates himself; and has thoughts of suicide.  He also has panic attacks in encounters with other people, and becomes nervous when he feels boxed in with other people, such as in heavy traffic or classroom settings.  Although the Veteran does not meet the schedule criteria for total impairment and his GAF is around 50, this is because he is in therapy, medicated, and not working.  According to his PTSD treatment provider, the Veteran is severely limited in his ability to perform even simple tasks, or respond appropriately to coworkers or customary work pressures, and is not employable.  This assessment is consistent with findings by C&P examiners; and the record contains no competent medical evidence to the contrary.  Although the Veteran receives college financial aid in the form of part time work study, this is not substantially gainful employment.

Based on all of the medical and lay evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD renders him unable to obtain or maintain substantially gainful employment.  Accordingly, the criteria for a grant of TDIU are met.


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.  




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


